                                            Application GRANTED in part. The initial pretrial conference,
                                            scheduled for March 26, 2020, is ADJOURNED to May 7, 2020,
                                            at 10:40 a.m. The parties shall file the joint letter and
                                            proposed case management plan, pursuant to this Court's
                                            Order at Dkt. No. 7, no later than April 30, 2020.

                                            Dated: March 24, 2020
                                                   New York, New York




March 23, 2020

Via CM/ECF
The Honorable Lorna G. Schofield
United States District Court
Southern District of New York

       Re:     Joseph Guglielmo v American National Insurance Agency, Inc.
               Case #: 1:20-cv-00816-LGS

Dear Judge Schofield:

We represent the plaintiff in the above matter. We write to inform the Court at this time we have
not been in contact with the Defendant and request an additional 60 days to serve, and in turn adjourn
the conference for 60 days. In late February an attempt to serve was made but was unsuccessful. We
have a found a different address, for which we are currently requesting a new summons be issued
for.

This is the first request for an adjournment.

We thank Your Honor and the Court for its kind considerations and courtesies.


                                                             Respectfully submitted,

                                                             s/ David Force
                                                             David Force, Esq.

cc:    All Counsel of Record via ECF
